Citation Nr: 1329382	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease (DDD) of the lumbar 
spine with protrusion.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left hip trochanteric bursitis.

3.  Entitlement to an initial compensable disability rating 
for retropatellofemoral pain syndrome of the right knee.

4.  Entitlement to increased disability ratings for varicose 
veins of the right leg, initially rated as noncompensable 
prior to April 19, 2012, and rated as 10 percent disabling 
since.

5.  Entitlement to increased disability ratings for varicose 
veins of the left leg, initially rated as noncompensable 
prior to April 19, 2012, and rated as 10 percent disabling 
since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
November 2007.  She completed multiple tours of duty in 
Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in relevant part, granted service 
connection for DDD of the lumbar spine, left hip 
trochanteric bursitis, retropatellofemoral pain syndrome of 
the right knee, and varicose veins of the bilateral legs.  
The Veteran was assigned a 20 percent disability rating for 
her lumbar spine disability, a 10 percent for her left hip 
disability, and noncompensable disability ratings for her 
right knee disability and for varicose veins of her 
bilateral legs, all effective December 1, 2007. 

In a June 2012 rating decision, the RO increased the ratings 
for varicose veins of each leg to 10 percent, effective 
April 19, 2012.

The issue of entitlement to an increased rating for 
patellofemoral pain syndrome of the left knee has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See April 2012 
VA examination report.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to increased ratings for lumbar 
spine and left hip disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by noncompensable limitation of flexion without 
objective evidence of pain, deformity, X-ray evidence of 
arthritis, disability of the meniscus, subluxation or 
instability, or a history of injury.

2.  Prior to April 12, 2012, varicose veins of the Veteran's 
legs were visible and palpable, but remained largely 
asymptomatic, and did not result in intermittent edema or 
aching and fatigue after prolonged standing or walking.  

3.  As of April 12, 2012, varicose veins of the Veteran's 
legs caused symptoms of intermittent edema and aching and 
fatigue after prolonged walking or standing, but did not 
cause persistent edema, stasis pigmentation, or eczema.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
retropatellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2013).

2.  The criteria for a compensable disability rating for 
varicose veins of the right leg were not met prior to April 
19, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120 (2013).

3.  The criteria for a compensable disability rating for 
varicose veins of the left leg were not met prior to April 
19, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, DC 7120 
(2013).

4.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the right leg, as of April 19, 
2012, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.104, DC 7120.

5.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the left leg, as of April 19, 
2012, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.104, DC 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required with regard to the issues decided in this 
decision.

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records and post-service VA 
treatment records.  The Veteran has also received VA 
examinations that included all findings needed to evaluate 
her right knee and varicose vein disabilities.  

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating her 
claims.  VA's duties under the VCAA have been met.  

II.  Initial Ratings

        A.  Governing Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of 
the level of disability present includes consideration of 
the functional impairment of the Veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. § 
4.10 (2013).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2013). 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole 
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. §§ 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, where a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In these cases, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Id.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2013).

The Veteran bears the burden of presenting and supporting 
her claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board considers all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

        B.  Right Knee Disability

Knee disabilities are rated under the criteria found in 38 
C.F.R. § 4.71a.  Diagnostic Codes 5260 and 5261 set forth 
rating criteria for limitation of flexion and extension of 
the knee respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2013).  Diagnostic Code 5260, provides a noncompensable 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion 
limited to 30 degrees, and a maximum of 30 percent for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2013).

Diagnostic Code 5261, provides a noncompensable rating for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for a limitation to 15 
degrees, 30 percent for a limitation to 20 degrees, 40 
percent for extension limited to 30 degrees, and a maximum 
of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2013).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 
percent for recurrent subluxation or lateral instability of 
the knee that is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257 (2013).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved; in this case Diagnostic Codes 5260 
and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010 (2013).  If 
a compensable degree of limitation of motion is not 
attainable under the relevant rating criteria, then 
Diagnostic Code 5003 provides for a 10 percent rating for 
each such major joint or group of minor joints affected by 
limitation of motion.  In that event, the limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-9.  The General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257, the Veteran must also 
have limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  

The General Counsel subsequently held, in VAOPGCPREC 9-98, 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran 
rated under Diagnostic Code 5257 can also be compensated 
under Diagnostic Code 5003 and vice versa.  In addition, the 
General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
VAOPGCPREC 09-04.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the the intention to recognize 
actually painful, unstable or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating.  38 C.F.R. § 4.59 (2013).

The Court has clarified that although pain may be a cause or 
manifestation of functional loss, pain without functional 
loss could not serve as the basis for a rating in excess of 
the minimum compensable rating.  Mitchell  v. Shinseki, 25 
Vet. App. 32, 38-43 (2011).  The possible manifestations of 
functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance (38 C.F.R. § 
4.40), as well as less or more movement than is normal, 
weakened movement, excess fatigability, and pain on movement 
(as well as swelling, deformity, and atrophy) that affects 
stability, standing, and weight-bearing (38 C.F.R. § 4.45).  
Mitchell.

Service treatment records show the Veteran sustained a soft 
tissue injury of the right knee in April 1985.  She 
continued to voice right knee complaints during service.

The Veteran was afforded a VA examination in July 2007, in 
connection with her original claims for service connection.  
She noted that due to disabilities of her lower extremities, 
she had difficulty navigating stairs, walking and running 
long distances, or standing stationary.  Examination of her 
knees revealed no swelling, no effusion, and no ligament 
instability.  She was tender to palpation bilaterally 
throughout the periphery of the patella and patellar tendon 
area.  Range of motion, bilaterally, was zero to 130 
degrees, with no pain noted on right knee motion.  

While the Veteran's VA treatment records reveal complains of 
left knee pain and stiffness, they are devoid of complaints 
relating to her service-connected right knee disability.  

The Veteran was afforded her most recent VA examination of 
the right knee in April 2012.  The examiner noted that while 
the Veteran had current pain and swelling in her left knee, 
she reported that there was nothing wrong with her right 
knee.  She indicated that she did not have flare-ups of 
right knee disability.  

On examination, range of right knee flexion was limited to 
135 degrees, and no limitation of extension.  There was no 
objective evidence of painful motion of the right knee.  The 
Veteran was able to perform repetitive-use testing without 
any additional loss of range of motion.  

The examiner indicated that there was no functional 
impairment of the right knee due to weakened movement, 
excess fatigability, incoordination, pain on movement, or 
swelling.  No pain or tenderness was noted on palpation for 
joint line or soft tissues of the right knee.  Muscle 
strength testing and joint stability testing revealed normal 
results.  The examiner noted an absence of history of 
recurrent patellar subluxation/dislocation.  The examiner 
additionally noted that while the Veteran had a history of 
shin splints during service, she did not have current 
complaints.  She additionally did not have a history of 
conditions affecting her right knee meniscus.  The examiner 
finally noted that the Veteran's left knee was larger than 
her right, and that she wore a brace on the left knee.  

Diagnostic imaging tests revealed no evidence of 
degenerative or traumatic arthritis, patellar subluxation or 
any other significant finding.  




Analysis

The Veteran has been found to have noncompensable limitation 
of right knee flexion, this limitation falls far short of 
the limitations required for a minimal 10 percent disability 
rating.  DC 5260, 5261.  Moreover, the Veteran has not been 
found to have pain on motion or other functional impairment.  
There is no X-ray evidence of arthritis.   Furthermore, 
there is no evidence in the record of ankylosis, of 
recurrent subluxation or lateral instability, of meniscus 
disability, of tibia or fibula impairment, or of genu 
recurvatum of the right knee such as to warrant any 
compensable disability rating under any of the other 
criteria for rating disabilities of the knee and leg.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5003, 5010, 5256-5263 
(2013).  

The Veteran has not reported, and the record does not 
otherwise show, that the knee disability is manifested by 
pain, malalignment, or instability of the right knee.  
Hence, the minimum compensable rating is not warranted under 
the provisions of 38 C.F.R. § 4.59.

Accordingly, the Board concludes that the evidence is 
against a compensable disability rating for the Veteran's 
service-connected right knee disability.  This is consistent 
with her reports during the April 2012 VA examination, that 
nothing was wrong with her right knee.  

Thus, the Veteran's claim for a compensable disability 
rating for her service-connected right knee disability must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.21 (2013).

        C.  Varicose Veins
        
Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  Pursuant to Diagnostic Code 7120, a 
noncompensable rating is warranted where there are 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating is warranted where there is intermittent 
edema of the extremity or aching and fatigue in the leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating is warranted where there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted where there is persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
where there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted where there is massive 
board-like edema with constant pain at rest.  Id.

A note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  Id.

During the July 2007 general VA examination, the Veteran 
reported not using ore receiving any treatment for her 
varicose veins.  She did not use support hose, and she had 
not undergone any surgeries for her varicose veins.  She 
reported being mostly concerned about the aesthetic 
appearance of her veins.  An element of tenderness was noted 
in the varicosities after running more than six miles during 
an event.  Again, due to disabilities of her lower 
extremities, she reported having difficulty navigating 
stairs, walking and running long distances, or standing 
stationary.  On examination, mild varicosities were present 
on the lower extremities bilaterally.  Rope-like structures 
were present that were nontender on examination.  No 
"brawny" appearance to the skin was noted and there was no 
ulceration.  

VA treatment records note that the Veteran reported 
continuing to run two to three miles per day as recently as 
in July 2009.  These records do not provide any description 
of the varicose vein disability or show complaints related 
to that disability.

During the most recent varicose vein examination in April 
2012, the Veteran was noted to have asymptomatic palpable 
and visible varicose veins of the bilateral lower 
extremities.  Additional symptoms included bilateral aching 
and fatigue in the legs after prolonged standing or walking, 
and intermittent edema of the left lower extremity.  No 
additional associated artery or vein disabilities were 
found.  No additional pertinent physical findings, 
complications, conditions, signs or symptoms related to her 
varicose veins were noted.  

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to higher disability ratings for her 
service-connected bilateral varicose veins.  Notably, for 
the period prior to April 19, 2012, there was no evidence of 
record prior to that date showing that the Veteran suffered 
from edema, or varicose vein induced aching and fatigue of 
either leg after prolonged standing or walking.  While she 
reported during her July 2007 VA examination that she had 
difficulty navigating stairs, walking and running long 
distances, or standing stationary, these limitations were 
not clearly found to be associated with her varicose veins, 
but appeared to be more closely associated with orthopedic 
disability.  

Additionally, she did not report having aching or fatigue 
associated with these difficulties.  Rather, the Veteran 
clearly indicated that she only experienced tenderness in 
the varicosities after running for more than six miles.  
Furthermore, she did not require the use of compression 
hosiery or any other treatment for her varicose veins.  
Rather, the Veteran clearly indicated that she was primarily 
concerned with the appearance of her varicose veins during 
that examination.  Visible varicose veins, without 
additional limitation, warrant a noncompensable disability 
rating.  

With respect to the claim for a disability rating higher 
than 10 percent as of April 19, 2012, the evidence of record 
shows that while the Veteran experienced fatigue in the legs 
after prolonged standing or walking, and intermittent edema 
of the left lower extremity, her visible and palpable 
varicose veins were noted to be predominantly asymptomatic.  
There were no complaints of findings of persistent edema, 
stasis pigmentation, eczema, subcutaneous induration, 
ulceration, or massive board-like edema with constant pain 
such as to warrant a disability rating in excess of 10 
percent at any point during the appellate period.

Accordingly, the evidence of record weights against a 
finding that the Veteran's bilateral varicose veins cause 
any symptomatology approximating the criteria for disability 
rating in excess of 10 percent since April 19, 2012, or for 
a compensable disability rating prior to that date, for 
either leg.  Thus, The Veteran's claims for higher 
disability ratings for varicose veins of the left and right 
legs must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.21 (2013).

In determining whether a higher rating is warranted for a 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, a preponderance of the evidence is 
against the Veteran's claims that she is entitled to 
increased disability ratings for her service-connected right 
knee or bilateral varicose vein disabilities.  

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  See 38 C.F.R. 
§ 3.321(a), (b) (2013).  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321 
(2013).  

The Court has set out a three-part test, based on the 
language of 38 C.F.R. § 3.321(b)(1), for determining whether 
a Veteran is entitled to an extraschedular rating: (1) the 
established schedular criteria must be inadequate to 
describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extraschedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected 
right knee and bilateral varicose vein disabilities (i.e., 
minor limitation of motion of the right knee and largely 
asymptomatic visible and palpable varicose veins that have 
more recently resulted in intermittent edema and aching and 
fatigue after prolonged standing or walking) are 
specifically contemplated by the rating criteria set forth 
above, and reasonably describe her right knee and bilateral 
varicose vein disabilities.  The applied rating criteria 
are, therefore, adequate to evaluate the Veteran's 
disabilities on appeal and referral for consideration of 
extraschedular ratings is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
is part of an initial rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  In the instant case, the Board notes that while 
some of the Veteran's service-connected disabilities were 
noted in the April 2012 VA examination report to have an 
impact on her ability to work, she was additionally noted in 
the examination report to be employed full time.  Thus, 
consideration of a TDIU is not warranted at this time.


ORDER

Entitlement to a compensable disability rating for 
retropatellofemoral pain syndrome of the right knee is 
denied.

Entitlement to a compensable disability rating for varicose 
veins of the right leg, for the period prior to April 19, 
2012, is denied.

Entitlement to a compensable disability rating for varicose 
veins of the left leg, for the period prior to April 19, 
2012, is denied.

Entitlement to a disability rating in excess of 10 percent 
for varicose veins of the right leg, for the period from 
April 19, 2012, is denied. 

Entitlement to a disability rating in excess of 10 percent 
for varicose veins of the left leg, for the period from 
April 19, 2012, is denied. 


REMAND

At the April 2012 VA examination, the Veteran reported 
treatment for her lumbar spine disability from Scott and 
White Healthcare.  VA has a duty to seek records of this 
treatment.  38 C.F.R. § 3.159(e) (2013).  

VA treatment records reveal that the Veteran has complained 
of radiculopathy of low back pain into both lower 
extremities, but the April 2012 VA examination report only 
noted radiculopathy in the right lower extremity.  Moreover, 
the Veteran's prior July 2007 VA examination found a 
significantly greater limitation of lumbar motion than was 
found in the April 2012 VA examination report.  A new 
examination is needed.

On the April 2012 VA examination the Veteran indicated that 
she had flare-ups of left hip disability.  The examination 
report, however, cited an absence of such flare-ups.  The VA 
examiner noted functional limitations from weakened movement 
and swelling associated with the left hip disability; but 
did not provided an opinion with respect to the degree of 
additional limitation of motion that would be present during 
the flare-ups, or as result of weakened movement or 
swelling.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, these claims are REMANDED for the following 
action:

1.  Ask the Veteran to provide 
authorization for VA to obtain records of 
her spine treatment from Scott and White 
Healthcare, as well as from any other 
identified private healthcare provider 
that has provided treatment for her 
claimed lumbar spine or left hip 
disabilities on appeal.  

If the Veteran fails to provide needed 
authorizations, tell her that she should 
obtain the records and submit them 
herself.

If any requested records cannot be 
obtained, inform the Veteran; also tell 
her what efforts were made to obtain the 
records and what additional actions will 
be undertaken with regard to her claims.

2.  Schedule the Veteran for a VA 
examination to assess the current severity 
of her service-connected lumbar spine and 
left hip disabilities.  

The claims file and a complete copy of 
this REMAND should be reviewed in 
association with the examination.  The VA 
examination report or addendum should 
indicate that this has been accomplished.  
All necessary studies and tests should be 
conducted.  

With respect to the Veteran's lumbar spine 
disability, the examiner should: 

a)  Report the Veteran's ranges of 
lumbosacral spine motion in degrees.

b)  Determine whether the disability of 
the lumbosacral spine is manifested by 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain.  

These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain; or during 
flare-ups

c)  Determine the angle any ankylosis.

d)  Determine the severity of any 
associated neurological manifestations, 
including any bowel or bladder 
dysfunction or radiculopathy or 
sciatic neuropathy affecting the lower 
extremities.  Any specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
the service-connected disability (e.g. 
mild, moderate, or severe).

e)  Report the frequency of any periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician 
since December 2007.

With respect to the Veteran's left hip 
disability, the examiner should: 

a)  Report the ranges of the Veteran's 
left thigh motion in degrees.

b)  Determine whether the disability of 
the left hip is manifested by weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.  

These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, swelling or pain; or 
during flare-ups

c)  Determine whether the Veteran has 
favorable or unfavorable ankylosis of 
the left hip, and if so, the angle of 
such ankylosis.

d)  Determine whether the Veteran has 
any limitation of hip abduction, 
adduction, or rotation, and if so, the 
degree of any such limitation.

e)  Determine whether the Veteran has a 
flail hip joint, or any impairment of 
the femur.  Thoroughly describe any 
impairment found.  

The examiner must provide reasons for all 
opinions.  The examiner should note that 
the Veteran is competent to report 
symptoms, including those during flare-
ups.  

3.  Thereafter, review the claims file to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the VA examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.

4.  If the benefits sought on appeal are 
not granted in full, issue a supplemental 
statement of the case; and return this 
appeal to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


